Citation Nr: 0936278	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  02-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, rated as 20 percent disabling due to subluxation 
and 10 percent disabling due to limitation of motion from 
December 6, 2000, to January 16, 2003, and as 30 percent 
disabling since November 5, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1985 to 
September 1992 and from January 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
rating for a right knee disability due to subluxation, from 
10 percent to 20 percent disabling, effective December 6, 
2000.  The Board remanded this claim for additional 
development in May 2006 and June 2008.    

A December 2004 rating decision granted a separate 10 percent 
rating for a right knee disability due to limitation of 
motion, effective December 6, 2000.  The Veteran's disability 
benefits were terminated from January 16, 2003, to November 
5, 2005, because she was recalled to active duty.  A May 2007 
rating decision redefined the Veteran's right knee disability 
as degenerative joint disease of the right knee, status post 
total knee arthroplasty, and rated it as 30 percent 
disabling, effective November 5, 2005.  However, as the 
grants during the pendency of this appeal do not represent a 
total grant of benefits sought on appeal, the claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  


FINDINGS OF FACT

1.  For the period from December 6, 2000, to January 16, 
2003, the Veteran's right knee disability was manifested by 
full extension and flexion limited at most to 100 degrees.  
There is no objective evidence of dislocation, instability, 
or ankylosis.  There is x-ray evidence of arthritis.

2.  For the period from December 6, 2000, to January 16, 
2003, the Veteran had no more than moderate right knee 
lateral subluxation.  

3.  Since November 5, 2005, the Veteran's right knee 
disability has been manifested by full extension, flexion 
limited to 100 degrees, pain, effusion, and edema.  There is 
no clinical evidence of ankylosis, subluxation, dislocation, 
locking, crepitation, instability, weakness, or tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for a right knee disability based on limitation of 
motion have not been met for the period from December 6, 
2000, to January 16, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 20 percent 
disabling for right knee subluxation have not been met for 
the period from December 6, 2000, to January 16, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5257 (2008).

3.  The criteria for a rating in excess of 30 percent 
disabling for a right knee disability have not been met since 
November 5, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5003, 5010, 5055, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.   38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
are applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  In this case, although there is x-ray evidence 
of arthritis, the Veteran is already in receipt of 
compensable ratings under a limitation of motion code.  
Therefore, she is not entitled to increased ratings for her 
right knee disability under the Diagnostic Codes for 
arthritis.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

December 6, 2000, to January 16, 2003 

The Veteran's right knee disability has been rated as 10 
percent disabling due to limitation of motion and as 20 
percent disabling due to subluxation from December 6, 2000, 
to January 16, 2003.  

The Veteran's right knee disability is rated under DC 5260, 
which contemplates limitation of flexion of the leg.  
38 C.F.R. § 4.71a, DC 5260 (2008).  In addition, the Veteran 
also has a separate rating for right knee subluxation based 
on recurrent subluxation.  38 C.F.R. § 4.71a, DC 5257 (2008).  
Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, is also applicable in this claim.  
38 C.F.R. § 4.71a, DC 5261 (2008).      

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, no treatment record or VA examination 
demonstrates any objective finding of right knee dislocation, 
genu recurvatum, or impairment of the tibia or fibula.  
Similarly, ankylosis of the right knee has not been 
demonstrated.  

VA medical records dated from April 2001 to December 2002 
show that the Veteran received intermittent treatment for 
osteoarthritis of the right knee, internal derangement of the 
right knee, and degenerative joint disease of the right knee.  
She complained of pain, swelling, clicking, and giving way in 
the right knee.  A January 2002 medical report revealed full 
range of motion of the right knee from 0 to 130 degrees.  
There was mild crepitance.  X-rays showed moderate 
degenerative joint disease in the medial and patella femoral 
compartments.  In a December 2002 medical report, the Veteran 
had 100 degrees flexion and 0 degrees extension.  There was 
tenderness over the medial joint line but no objective 
evidence of instability.  X-rays indicated medial joint space 
narrowing with spurring and additional spurring at the 
patellofemoral joint.  

On VA examination in December 2001, the Veteran complained of 
daily swelling and shooting pain in the right knee.  She 
reported locking of the right knee and stated that she had 
caught herself from falling.  She also stated that she had a 
soft brace and jointed knee brace and that she wore the 
jointed brace most of the time.  Range of motion testing in 
the right knee revealed 120 degrees flexion and 0 degrees 
extension.  Examination revealed a negative Lachman's test.  
The Veteran had positive McMurray's test and Apley's test 
with internal rotation on the right.  She could walk straight 
and upright without assistive devices.  She had normal 
strength in the lower extremities.  Patellar and plantar 
reflexes were 1 and symmetrical.  There was no dependent 
edema.  An MRI showed degenerative arthritis of the medial 
compartment of the right knee with thinning of the cartilage, 
subarticular cyst formation, and adjacent osteophytes.  There 
was also a suspected re-tear of the posterior horn of the 
medial meniscus, mild patellar chondromalacia, and small to 
moderate knee effusion.  An x-ray of the right knee revealed 
osteoarthritic changes of the patellofemoral joint and medial 
compartment with no effusion.  The examiner diagnosed the 
Veteran with chronic osteoarthritis of the right knee with 
moderate functional impairment, right posterior tear of the 
medial meniscus with locking of the knee and moderate 
functional impairment, and chronic pain and mild 
chondromalacia of the right knee with moderate impairment.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations for the period under consideration, the 
Veteran's right knee had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
rating.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating in this case.  Similarly, DC 
5260 cannot serve as a basis for an increased rating in this 
case.  The flexion of the Veteran's right knee would have to 
be limited to 30 degrees in order to warrant an increased 
rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260.  Flexion 
limited at most to 100 degrees in the right knee, as 
demonstrated on the December 2002 VA medical report, does not 
warrant a compensable rating under DC 5260.  

Separate ratings can be assigned when the criteria for a 
compensable rating under both DC 5260 and DC 5261 are met.  
VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 
(2004).  The Board has determined that the Veteran is not 
entitled to a compensable rating under DC 5261.  Because she 
did not meet the criteria for a compensable rating under DC 
5261, General Counsel Precedent Opinion VAOPGCPREC 9-2004 is 
not applicable.  In the present case, there is no basis for a 
compensable rating under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  There was no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, or decreased coordination due to 
pain.  Even if the Veteran experienced painful flare-up of 
her right knee disability, there is no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board finds that the evidence does 
not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable 
ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2008).  The Board finds that the 
Veteran is not entitled to an increased rating under DC 5257.  
Although the Veteran complained of her right knee giving way 
and causing her to fall, there was no objective evidence of 
instability.  The objective medical evidence shows that the 
Veteran had mild crepitance and right posterior tear of the 
medial meniscus with locking of the knee and moderate 
functional impairment.  The Board finds that the evidence 
shows that the right knee instability is no more than 
moderate.  Therefore, an increased rating based on DC 5257 is 
not warranted because severe recurrent instability or 
subluxation is not shown.  Because there is no objective 
evidence of any instability and the Veteran's right knee 
subluxation has not been shown to be of a severe level, an 
increased rating for her right knee subluxation is not 
warranted.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling due to limitation of motion or a rating in excess 
of 20 percent disabling due to subluxation for the period 
under consideration.  The preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

November 5, 2005, to Present 

Since November 5, 2005, the Veteran's right knee disability 
has been rated as 30 percent disabling under Diagnostic Code 
5055, which contemplates a knee replacement (prosthesis).  
Diagnostic Code 5055 provides a 100 percent rating for one 
year following knee replacement.  That rating is not at 
issue, as that is the maximum rating for a service-connected 
knee disability.  A higher rating is not available.  The 
regulations provide that after one year following prosthetic 
replacement of the knee joint, with intermediate degrees of 
residual weakness, pain, or limitation of motion, rate by 
analogy to DCs 5256, 5261, or 5262, with a minimum rating of 
30 percent.  38 C.F.R. § 4.71a, DC 5055 (2008).  A higher 
rating of 60 percent is not warranted unless evidence 
demonstrates chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. 
§ 4.71a, DC 5055.     

On VA examination in July 2006, the examiner noted that the 
Veteran had undergone a total right knee arthroplasty in 
August 2003.  The Veteran complained that since her surgery, 
she had suffered from chronic swelling of the right knee that 
worsened when she was on her feet for any significant period 
of time.  She asserted that she required the use of a cane 
for ambulatory support.  She reported daily pain in the right 
knee that was sharply aggravated if she made a twisting type 
motion with the knee.  She stated that she could walk for 
only one to two blocks before needing to rest and relieve the 
pain in her knee and that she could only stand for 15 to 30 
minutes.  Examination revealed that the Veteran got in and 
out of her chair with moderate difficulty and walked with a 
somewhat slow and mildly antalgic gait.  She required 
assistance getting on and off the examining table.  Range of 
motion testing showed 100 degrees flexion and 0 degrees 
extension.  There was a mild degree of effusion as well as a 
mild but definite degree of soft tissue thickening about the 
joint.  The Veteran had a slightly curved anterior surgical 
scar of appropriate length for the procedure she had 
undergone.  Lachman's test was negative, but there was an 
anterior Drawer sign.  There was no tenderness about the 
joint, and collateral ligaments were intact.  The examiner 
noted that the Veteran had the usual "hardware clunk" that 
was present after total knee arthroplasty.  An x-ray revealed 
the hardware to be in good condition.  There was no 
repetitive use component to the Veteran's history.  She had 
no increased limitation of motion due to pain, weakness, 
fatigability, or incoordination.  The examiner diagnosed the 
Veteran with degenerative joint disease of the right knee and 
status post total knee arthroplasty with ongoing pain 
problems and limitation of activity.  The examiner stated 
that her right knee problems were severely curtailing her 
employment abilities.  

The Board finds that the evidence does not show that the 
chronic residuals of the right knee after one year following 
prosthetic replacement warrant a rating in excess of 30 
percent.  On the above examination for the period under 
consideration, the Veteran's right knee had full extension, 
or extension to 0 degrees.  Extension to 0 degrees warrants a 
noncompensable rating.  Diagnostic Code 5261 therefore cannot 
serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  Flexion limited at most to 100 degrees 
in the right knee, as demonstrated on the July 2006 VA 
examination, does not warrant a compensable rating under DC 
5260.  Additionally, the Board notes that a 30 percent rating 
is the highest rating available for limitation of flexion of 
the leg under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  Thus, a 
higher rating would not be available under DC 5260 for 
limitation of flexion.  On VA examination in July 2006, the 
examiner found no repetitive use component to the Veteran's 
history.  She had no increased limitation of motion due to 
pain, weakness, fatigability, or incoordination.  There was a 
mild degree of effusion as well as a mild but definite degree 
of soft tissue thickening about the joint.  The Veteran had 
no tenderness about the joint, and collateral ligaments were 
intact.  She made no complaints of instability, giving way, 
subluxation, and no clinical findings of instability, 
subluxation, or dislocation of the right knee were shown.  By 
analogy to the diagnostic codes shown in DC 5055, for 
evaluation of the knee, ankylosis is not shown, nonunion of 
the tibia and fibula with loose motion requiring a brace is 
not shown, and weakness of the right knee is not shown.  
There is also no evidence of symptomatic removal of semilunar 
cartilage or dislocated semilunar cartilage, nor is there 
evidence of instability or subluxation.  38 C.F.R. § 4.71a, 
DCs 5256, 5257, 5258, 5259, 5262, 5263.  Thus, a rating in 
excess of 30 percent is not warranted under DCs 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and 5263.  In addition, the 
Board finds that the recited clinical findings do not show 
that the residuals consisted of severe painful motion or 
weakness in the affected extremity to warrant a 60 percent 
rating under DC 5055.  The VA examiner found no additional 
limitation of motion due to weakness.

With consideration of a separate rating for the scars on the 
right knee, the Board notes that in the July 2006 VA 
examination report, it was noted the Veteran had a slightly 
curved anterior surgical scar of appropriate length for the 
procedure she had undergone.  The Veteran has not reported 
any symptoms associated with her scar.  Based on the clinical 
findings, the preponderance of the evidence is against a 
finding that a separate, compensable rating for the scar on 
the right knee is warranted.  38 C.F.R. § 4.118, DCs 7803, 
7804, 7805 (2001- 2008) (A 10 percent rating is warranted for 
a scar which is superficial and poorly nourished with 
repeated ulceration , superficial and unstable, or 
superficial and painful on examination). 

The Board has also considered whether the case warrants 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  The VA examiner found that 
her knee disability was severely curtailinig her employment 
activities.  However, the Board finds that the case does not 
need to be referred for consideration of an extraschedular 
rating.  The evidence does not show severe painful motion or 
weakness that would warrant a schedular rating.  The evidence 
does not show frequent hospitalization for the disability.  
Furthermore, while severe curtailment of employment 
activities is shown, the evidence does not demonstrated 
marked interference with employment as would be required for 
referral for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 30 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; rating 
decisions in March 2001, December 2004, and May 2007; a 
statement of the case in April 2002; and supplemental 
statements of the case in December 2004 and May 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent from December 6, 2000, to 
January 16, 2003, for a right knee disability due to 
limitation of motion  is denied.  

A rating in excess of 20 percent from December 6, 2000, to 
January 16, 2003, for right knee subluxation is denied.  

A rating in excess of 30 percent since November 5, 2005, for 
a right knee disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


